
	
		II
		112th CONGRESS
		1st Session
		S. 1832
		IN THE SENATE OF THE UNITED STATES
		
			November 9, 2011
			Mr. Enzi (for himself,
			 Mr. Durbin, Mr.
			 Alexander, Mr. Johnson of South
			 Dakota, Mr. Boozman,
			 Mr. Reed, Mr.
			 Blunt, Mr. Whitehouse,
			 Mr. Corker, and Mr. Pryor) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To restore States’ sovereign rights to enforce State and
		  local sales and use tax laws, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Marketplace Fairness
			 Act.
		2.Sense of
			 CongressIt is the sense of
			 Congress that States should have the ability to enforce their existing sales
			 and use tax laws and to treat similar sales transactions equally, without
			 regard to the manner in which the sale is transacted,  and the right to
			 collect—or decide not to collect—taxes that are already owed under State
			 law.
		3.Authorization to
			 require collection of sales and use taxes
			(a)Streamlined
			 sales and use tax agreementEach Member State under the
			 Streamlined Sales and Use Tax Agreement is authorized to require all sellers
			 not qualifying for a small seller exception to collect and remit sales and use
			 taxes with respect to remote sales sourced to that Member State pursuant to the
			 provisions of the Streamlined Sales and Use Tax Agreement. Such authority shall
			 commence beginning no earlier than the first day of the calendar quarter that
			 is at least 90 days after the date of the enactment of this Act.
			(b)Alternative
				(1)In
			 generalA State that is not a Member State under the Streamlined
			 Sales and Use Tax Agreement is authorized to require all sellers not qualifying
			 for the small seller exception to collect and remit sales and use taxes with
			 respect to remote sales sourced to that State, but only if the State adopts and
			 implements minimum simplification requirements. Such authority shall commence
			 beginning no earlier than the first day of the calendar quarter that is at
			 least 6 months after the date that the State enacts legislation to implement
			 each of the following minimum simplification requirements:
					(A)Provide—
						(i)a
			 single State-level agency to administer all sales and use tax laws, including
			 the collection and administration of all State and applicable locality sales
			 and use taxes for all sales sourced to the State made by remote sellers,
						(ii)a
			 single audit for all State and local taxing jurisdictions within that State,
			 and
						(iii)a
			 single sales and use tax return to be used by remote sellers and single and
			 consolidated providers and to be filed with the State-level agency.
						(B)Provide a uniform
			 sales and use tax base among the State and the local taxing jurisdictions
			 within the State.
					(C)Require remote
			 sellers and single and consolidated providers to collect sales and use taxes
			 pursuant to the applicable destination rate, which is the sum of the applicable
			 State rate and any applicable rate for the local jurisdiction into which the
			 sale is made.
					(D)Provide—
						(i)adequate software
			 and services to remote sellers and single and consolidated providers that
			 identifies the applicable destination rate, including the State and local sales
			 tax rate (if any), to be applied on sales sourced to the State, and
						(ii)certification
			 procedures for both single providers and consolidated providers to make
			 software and services available to remote sellers, and hold such providers
			 harmless for any errors or omissions as a result of relying on information
			 provided by the State.
						(E)Hold remote
			 sellers using a single or consolidated provider harmless for any errors and
			 omissions by that provider.
					(F)Relieve remote
			 sellers from liability to the State or locality for collection of the incorrect
			 amount of sales or use tax, including any penalties or interest, if collection
			 of the improper amount is the result of relying on information provided by the
			 State.
					(G)Provide remote
			 sellers and single and consolidated providers with 30 days notice of a rate
			 change by any locality in the State.
					(2)Treatment of
			 local rate changesFor purposes of this subsection, local rate
			 changes may only be effective on the first day of a calendar quarter. Failure
			 to provide notice under paragraph (1)(G) shall require the State and locality
			 to hold the remote seller or single or consolidated provider harmless for
			 collecting tax at the immediately preceding effective rate during the 30-day
			 period. Each State must provide updated rate information as part of the
			 software and services required by paragraph (1)(D).
				(c)Small seller
			 exceptionA State shall be authorized to require a remote seller,
			 or a single or consolidated provider acting on behalf of a remote seller, to
			 collect sales or use tax under this Act if the remote seller has gross annual
			 receipts in total remote sales in the United States in the preceding calendar
			 year exceeding $500,000.  For purposes of determining whether the threshold in
			 this subsection is met, the sales of all persons related within the meaning of
			 subsections (b) and (c) of section 267 or section 707(b)(1) of the Internal
			 Revenue Code of 1986 shall be aggregated.
			4.Termination of
			 authorityThe authority
			 granted by this Act shall terminate on the date that the highest court of
			 competent jurisdiction makes a final determination that the State no longer
			 meets the requirements of this Act, and the determination of such court is no
			 longer subject to appeal.
		5.Limitations
			(a)In
			 generalNothing in this Act shall be construed as—
				(1)subjecting a
			 seller or any other person to franchise, income, occupation, or any other type
			 of taxes, other than sales and use taxes,
				(2)affecting the
			 application of such taxes, or
				(3)enlarging or
			 reducing State authority to impose such taxes.
				(b)No effect on
			 nexusNo obligation imposed by virtue of the authority granted by
			 this Act shall be considered in determining whether a seller or any other
			 person has a nexus with any State for any tax purpose other than sales and use
			 taxes.
			(c)Licensing and
			 regulatory requirementsOther than the limitation set forth in
			 subsection (a), and section 3, nothing in this Act shall be construed as
			 permitting or prohibiting a State from—
				(1)licensing or
			 regulating any person,
				(2)requiring any
			 person to qualify to transact intrastate business,
				(3)subjecting any
			 person to State taxes not related to the sale of goods or services, or
				(4)exercising
			 authority over matters of interstate commerce.
				(d)No new
			 taxesNothing in this Act shall be construed as encouraging a
			 State to impose sales and use taxes on any goods or services not subject to
			 taxation prior to the date of the enactment of this Act.
			(e)Intrastate
			 salesThe provisions of this Act shall only apply to remote sales
			 and shall not apply to intrastate sales or intrastate sourcing rules. States
			 granted authority under section 3(a) shall comply with the intrastate
			 provisions of the Streamlined Sales and Use Tax Agreement.
			6.Definitions and
			 special rulesIn this
			 Act:
			(1)Consolidated
			 providerThe term consolidated provider means any
			 person certified by a State who has the rights and responsibilities for sales
			 and use tax administration, collection, remittance, and audits for transactions
			 serviced or processed for the sale of goods or services made by remote sellers
			 on an aggregated basis.
			(2)Locality;
			 localThe terms
			 locality and local refer to any political subdivision
			 of a State.
			(3)Member
			 StateThe term Member State—
				(A)means a Member
			 State as that term is used under the Streamlined Sales and Use Tax Agreement as
			 in effect on the date of the enactment of this Act, and
				(B)does not include
			 any associate member under the Streamlined Sales and Use Tax Agreement.
				(4)PersonThe
			 term person means an individual, trust, estate, fiduciary,
			 partnership, corporation, limited liability company, or other legal entity, and
			 a State or local government.
			(5)Remote
			 saleThe term remote sale means a sale of goods or
			 services attributed to a State with respect to which a seller does not have
			 adequate physical presence to establish nexus under Quill Corp. v. North
			 Dakota, 504 U.S. 298 (1992).
			(6)Remote
			 sellerThe term remote seller means a person that
			 makes remote sales.
			(7)Single
			 providerThe term single provider means any person
			 certified by a State who has the rights and responsibilities for sales and use
			 tax administration, collection, remittance, and audits for transactions
			 serviced or processed for the sale of goods or services made by remote
			 sellers.
			(8)SourcedFor
			 purposes of a State granted authority under section 3(b), the location to which
			 a remote sale is sourced refers to the location where the item sold is received
			 by the purchaser, based on the location indicated by instructions for delivery
			 that the purchaser furnishes to the seller. When no delivery location is
			 specified, the remote sale is sourced to the customer’s address that is either
			 known to the seller or, if not known, obtained by the seller during the
			 consummation of the transaction, including the address of the customer’s
			 payment instrument if no other address is available. If an address is unknown
			 and a billing address cannot be obtained, the remote sale is sourced to the
			 address of the seller from which the remote sale was made. A State granted
			 authority under section 3(a) shall comply with the sourcing provisions of the
			 Streamlined Sales and Use Tax Agreement.
			(9)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United
			 States Virgin Islands, the Commonwealth of the Northern Mariana Islands, and
			 any other territory or possession of the United States.
			(10)Streamlined
			 sales and use tax agreementThe term Streamlined Sales and
			 Use Tax Agreement means the multi-State agreement with that title
			 adopted on November 12, 2002, as in effect on the date of the enactment of this
			 Act and as further amended from time to time.
			7.SeverabilityIf any provision of this Act or the
			 application of such provision to any person or circumstance is held to be
			 unconstitutional, the remainder of this Act and the application of the
			 provisions of such to any person or circumstance shall not be affected
			 thereby.
		
